NUMBER 13-17-00367-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


ORLANDO FIGUEROA,                                                           Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                    On appeal from the 28th District Court
                         of Nueces County, Texas.



                         MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Contreras and Benavides
           Memorandum Opinion by Chief Justice Valdez

      Appellant Orlando Figueroa attempts to appeal his conviction for driving while

intoxicated. See TEX. PENAL CODE ANN. § 49.09 (West, Westlaw through 2017 1st C.S.).

The trial court has certified that this “is a plea-bargain case, and the defendant has NO

right of appeal.” See TEX. R. APP. P. 25.2(a)(2).
       This Court notified appellant’s counsel of the trial court’s certification and ordered

counsel to: (1) review the record; (2) determine whether appellant has a right to appeal;

and (3) forward to this Court, by letter, counsel’s findings as to whether appellant has a

right to appeal, or, alternatively, advise this Court as to the existence of any amended

certification. On August 7, 2017, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       Counsel failed to respond to this Court’s order and the Court abated the appeal on

December 7, 2017. On December 8, 2017, counsel filed a letter brief with this Court.

Accordingly, this case is hereby REINSTATED. Counsel’s response does not establish

that the certification currently on file with this Court is incorrect or that appellant otherwise

has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED.



                                                           /s/ Rogelio Valdez
                                                           ROGELIO VALDEZ
                                                           Chief Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

                                               2
Delivered and filed the
4th day of January, 2018.




                            3